vague eee oo department of the treasury washington dc contact person telephone number in reference to op e ep t date ee re internal_revenue_service lit y s- oc -oo legend system a subsystem b subsystem c state m dear this is in response to your request for a private_letter_ruling dated date concerning the applicability of sec_415 of the internal_revenue_code to an excess_plan and the tax consequences of certain related transactions your request was supplemented by two letters each dated date you have submitted the following facts and representations in support of your request system a was created and charged under state m law with administering subsystem b and subsystem c collectively the subsystems which are defined benefit plans the subsystems are governmental plans as described in code sec_414 and meet the requirements of code sec_401 state m has enacted legislation which authorizes each subsystem to establish an excess_benefit_plan excess_plan which is intended to comply with the requirements of code sec_415 to be a qualified_governmental_excess_benefit_arrangement the excess plans will be administered by system a as part of the subsystems as designed the excess plans will only provide benefits to participants that would otherwise exceed the sec_415 limits as applicable to governmental page plans eligibility for excess_plan benefits will be determined at retirement and annually for each limitation_year thereafter under a qualified_plan offset design under this design the excess_benefit payable to a participant is the difference between i the annual amount equal to the benefit that would have been payable under the terms of the subsystems without application of the sec_415 limits and ii an annual_benefit equal to the benefit that is payable under the terms of the subsystems determined with application of the sec_415 limits benefits under the excess plans will be paid at the same time and in the same manner as the subsystems’ qualified_plan benefits assets will not be accumulated in the excess plans' trusts from year to year for the purpose of advance funding of the excess_plan liabilities assets will remain from year to year only as may be incidental due to cash_flow timing state m has represented that the trusts established in connection with the excess plans are grantor trusts pursuant to state m law and for federal tax purposes the excess plans will not permit any participant to elect any additional deferral of as necessary to provide funding for the actual cash_flow needs of the excess compensation plans part of the employer contributions to the subsystems will be paid to the trusts of the excess plans these trusts will be separate from the subsystems’ qualified_plan trust and are maintained solely for the purpose of providing excess_benefits excess_plan benefits will not be paid or funded from the qualified_trust assets of the subsystems based on the above facts and representations you have requested the following rulings the excess plans being implemented for the subsystems meet the legal requirements of code sec_415 for qualified governmental excess_benefit arrangements the benefit payments from the excess plans will be taxed to the recipients as gross_income only as actually paid the income of the trust funds established to hold assets of the excess plans will not be subject_to income_taxation the contributions benefit accruals and the payments under the excess plans will not be subject_to fica taxation code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements sec_415 provides that a qualified_governmental_excess_benefit_arrangement means a portion of a governmental_plan if such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and excess_benefits are not paid from page a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling the excess plans and their related trusts will be part of the subsystems which are governmental plans as described in code sec_414 the excess plans only provide excess_benefits and do not allow participants to defer compensation benefits provided under the excess plans are paid from separate trusts which have no other purpose accordingly we conclude that the excess plans being implemented for the subsystems meet the legal requirements of code sec_415 for qualified governmental excess_benefit arrangements with respect to the second requested ruling sec_415 provides that for purposes of this chapter a the taxable_year or years for which amounts in respect to a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that the excess plans being implemented for the subsystems meet the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under the excess plans to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 state m has represented that the trusts established in connection with the excess plans are grantor trusts pursuant to state m law and for federal tax purposes sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's page gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 affd per curiam 194_f2d_541 6th cir revrul_60_31 situation and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in revrul_72_25 1972_1_cb_127 accordingly the benefit payments from the excess plans will be taxed to the recipients as gross_income only as actually paid or made available under the excess plans with respect to your third requested ruling code sec_415 provides that t ncome accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shail be exempt from tax under sec_115 ruling has already determined that the excess plans being implemented for the subsystems meet the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements page accordingly we conclude that income accruing to the trust funds established to hold the assets of the excess plans will be exempt from tax under code sec_115 with respect to your fourth requested ruling revproc_99_1 i r b sec_5 provides that the internal_revenue_service will not issue a letter_ruling if the ruling_request presents an issue that cannot be readily resolved before a regulation or any other published guidance is issued after careful consideration of your request we have concluded that the question of fica tax treatment of a qualified_governmental_excess_benefit_arrangement under code sec_415 cannot readily be resolved before published guidance is issued consequently we are unable to rule on that portion of the request this ruling letter is based on the assumption that the subsystems are governmental plans as described in code sec_414 and that they meet all of the applicable_requirements under code sec_401 sincerely yours france floor frances v sloan chief employee_plans technical branch enclosures notice deleted copy of ruling letter
